     Case 1:20-cr-00031-NONE-SKO Document 97 Filed 06/09/21 Page 1 of 4


 1     Victor M. Perez, SBN 114381
       THE PEREZ LAW FIRM
 2     1304 W. Center Avenue
 3     Visalia CA 93291
       Telephone: (559) 625-2626
 4     Facsimile: (559) 625-3064

 5     Attorney for Defendant DIEGO GARCIA LUA
 6

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
       UNITED STATES OF AMERICA,                         CASE NO.: 1:20-CR-00031 NONE SKO
11
                      Plaintiff,                         STIPULATION AND ORDER TO
12
                      v.                                 MODIFY CONDITIONS OF RELEASE
13                                                       AND REMOVE ELECTRONIC MONITOR
       DIEGO GARCIA LUA,
14
                      Defendant.
15
             Defendant DIEGO GARCIA LUA, through his counsel Attorney Victor M. Perez, hereby
16

17 represents and requests as follows:

18           1. On July 7, 2020, Mr. Garcia Lua was ordered released on Pretrial Supervision with
19 Location Monitoring and Home Detention, including the posting of a $2,000,000.00 property bond

20
      and third-party custody of his daughter, Michelle Lua.
21
             2. Mr. Garcia Lua was released on September 21, 2020.
22
             3. Since his release, Mr. Garcia Lua is and has remained in full compliance with all the
23

24 terms and conditions of his Pretrial Services conditions of release.

25           4. Mr. Garcia Lua has participated in substance abuse testing with no positive drug tests.

26 He has maintained a stable residence with his daughters. He has not had any contact with law
27 enforcement or contact with any of his co-defendants. Mr. Garcia Lua has also complied with all

28
   of the rules and regulations of Pretrial Services, including the requirements of the Location

                                               [Click & Type]
     Case 1:20-cr-00031-NONE-SKO Document 97 Filed 06/09/21 Page 2 of 4


 1 Monitoring program.

 2             5. The Assistant United States Attorney, who is counsel of record for the United States,
 3
      does not oppose the defendant’s request based on the above representations and the concurrence
 4
      of Pretrial Services Officer Frank Guerrero.
 5
               6.   Based on the above factors and the fact that Mr. Garcia Lua is still subject to a
 6

 7 $2,000,000.00 secured property bond, Pretrial Services is recommending the removal of the

 8 Location Monitoring condition.

 9             Defendant therefore requests the following modification of pretrial supervision:
10
                           AMENDED SPECIAL CONDITIONS OF RELEASE
11
               1.     Mr. Garcia Lua’s pretrial release condition shall be modified to remove the
12                    Location Monitoring condition.
13 and the immediate removal of Mr. Garcia Lua’s electronic monitor.

14
               IT IS SO STIPULATED.
15
      Dated:                                                /s/ Victor M. Perez
16                                                          VICTOR M. PEREZ
                                                            THE PEREZ LAW FIRM
17                                                          Attorney for Defendant
18                                                          1304 W. Center Avenue
                                                            Visalia CA 93291
19                                                          Telephone (559) 625-2626
                                                            Facsimile (559) 625-3064
20

21                                                          PHILLIP A. TALBERT
22                                                          Acting United States Attorney

23                    By

24 Dated:                                                   /s/ Katherine Englander Schuh
                                                            KATHERINE ENGLANDER SCHUH
25                                                          Assistant United States Attorney
26                                                          2500 Tulare Street, Suite 4401
                                                            Fresno, California 93721
27                                                          Telephone: (559) 497-4000
                                                            Facsimile: (559) 497-4099
28


                                                       2
     Case 1:20-cr-00031-NONE-SKO Document 97 Filed 06/09/21 Page 3 of 4


 1                                                ORDER
 2             IT IS SO ORDERED that Mr. Garcia Lua’s pretrial release condition shall be modified
 3
      to remove the Location Monitoring condition and that Mr. Garcia Lua’s currently installed
 4
      electronic monitor be removed. All other conditions of release are to remain as previously
 5
      ordered.
 6

 7

 8

 9 IT IS SO ORDERED.
10
      Dated:     June 9, 2021
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                      3
     Case 1:20-cr-00031-NONE-SKO Document 97 Filed 06/09/21 Page 4 of 4


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             i
                                      [Click & Type]
